DETAILED ACTION
 	This Office Action is in response to the IDS filed on 06/07/2021. Claims 1-19 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status

 The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 06/07/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
				Allowable Subject Matter
1.	  Claims 1-19 are allowed.

Reasons for Allowance

2. 	The following is an examiner’s statement of reasons for allowance:
	 Independent claims 1, 10, and 19 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
 	Peak et al. (US 20110161116 A1, prior art on the record) discloses methods for reducing vehicle related losses, including insurance systems for underwriting policies and processing claims associated with vehicles. Applicants have recognized a need for systems and methods which allow loss data, demographic data, and data related to weather, time of day, day of week, and other data to be used to generate loss risk scores. Pursuant to some embodiments, these loss risk scores are presented to users 
	Further, Peak et al. discloses that mobile devices are provided with applications that allow users to easily access, view, and interact with the loss risk data. For example, in some embodiments, users are able to view maps, routes, and other user interfaces having graphical depictions of loss risks by area. The applications, in some embodiments, allow users to submit data used to enhance or update the loss risk score data (e.g., such as by submitting loss claims, reporting on third party accidents, etc.). In some embodiments, the applications further allow the efficient and accurate tracking and reporting of a user's driving or vehicle operation activity, allowing for improved pricing and analysis of insurance policies (Peak, Paragraph 0027).
 	Mahaffey et al. (US 20150188949 A1, prior art on the record) discloses managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing 
 	Further, Mahaffey et al. discloses method for managing a connection between a computing device and a destination computing device includes a first managing component that both manages a connection between the first computing device and the destination computing device and managing traffic intended for the destination computing device. The managing component identifies a characteristic of the traffic. It accesses a database and retrieves a connection policy associated with the identified characteristic of the traffic. The managing component implements the connection policy in both managing the traffic and in managing a connection. The managing software component provides a second computing device with a request for the connection over a network. The second computing device configures the connection. After the first computing device is authenticated, the second computing device establishes the connection. Thus, both the traffic and the first connection between the first computing device and the destination computing device are managed by the managing component (Mahaffey, Paragraph 0009).
   	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards disaster scenario based inferential analysis using feedback for extracting and combining cyber risk information. The subject matters of independent claims 1, 10, and 19 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art.  
 Specifically, the limitations in claim 1 that recite: “..the assessing of risk comprises: generating a disaster scenario that comprises elements of a disaster event; modeling the disaster scenario against a profile of the entity; and determining theoretical damage 
 	Independent claims 10 and 19 recite similar subject matters as to those in claim 1.
 	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the DIS filed on 06/07/2021, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10, and 19 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498